                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION

 FRANK L. HENSLEY,                               )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )
                                                         Civil No. 1:19-CV-77-GCM
                                                 )
 ANDREW SAUL,                                    )
 Commissioner of Social Security,                )
                                                 )
           Defendant.                            )

                                              ORDER

          Defendant, Andrew Saul, Commissioner of Social Security, has moved this Court,

pursuant to sentence six of 42 U.S.C. § 405(g), to remand this case for further administrative

proceedings. Plaintiff's attorney does not oppose the Defendant’s Motion for Remand.

          Pursuant to the power of this Court to remand a case to the Commissioner of Social

Security under sentence six of 42 U.S.C. § 405(g), this matter is hereby REMANDED for further

proceedings under sentence six of 42 U.S.C § 405(g). See Melkonyan v. Sullivan, 501 U.S. 89

(1991).




                                               Signed: June 13, 2019
